Citation Nr: 0404357	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of muscle 
strain, to include genitourinary dysfunction.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 RO decision 
which denied service connection for residuals of muscle 
strain with discharge from the penis, previously described as 
removal of cyst from the right testicle.  A personal hearing 
at the RO was held in May 2000.  In a June 2002 decision, the 
Board determined that service connection for residuals of 
muscle strain, to include genitourinary dysfunction was 
denied.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the parties filed a Joint Motion For Remand.  
By Order dated August 7, 2003, the Court vacated the Board's 
June 2002 decision, and remanded the case pursuant to 38 
U.S.C.A. § 7252(a).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act (VCAA) requires VA to 
inform a claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).  Pursuant to 
that statute, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  The notice requirements of § 5103(a) are not met 
unless VA can point to a specific document in the record that 
provided that notice.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice is required even where it 
could be argued that the lack of such notice would be 
harmless error.  Huston v. Principi, 17 Vet App 195 (2003).  

In this case, the Joint Motion for Remand noted that the June 
2002 Board decision failed to ensure that the requirements of 
the amended section 5103(a) as interpreted in Quartuccio had 
been met; thus, a remand is necessary.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Joint Motion for Remand instructed the Board to obtain a 
medical opinion as to whether the veteran's current disorders 
are related to service.

Accordingly, this case is remanded for the following:  

1.  The RO should provide the veteran 
with a VCAA notice letter in accordance 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

2.  The veteran should be afforded a VA 
examination to determine whether he has 
genitourinary dysfunction or other 
residuals of muscle strain incurred in 
service.  After reviewing the claims 
folder and examining the veteran, the 
examiner should answer the following 
questions:  

Is it as likely as not (50 percent 
probability or more) that the veteran has 
current residuals of a muscle strain, 
including genitourinary dysfunction?  If 
so, is such current disability, at least 
as likely as not, the result of a disease 
or injury in service?  The examiner 
should provide a rationale for the 
answers to these questions.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


